Citation Nr: 0601110	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-40 905	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for unspecified 
disability from Agent Orange exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board in April 
2005.  A transcript of that proceeding is on file.  Later 
that month, he submitted additional evidence in support of 
his claim for PTSD and waived his right to have the evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).

Since, however, additional development of the evidence is 
needed concerning the claim for service connection for PTSD, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
veteran indicated during his hearing that he is withdrawing 
his claim for unspecified disability due to Agent Orange 
exposure.  So, in compliance with his request, this will be 
officially done.


FINDING OF FACT

On April 6, 2005, prior to the promulgation of a decision in 
this appeal, the veteran indicated that he is withdrawing his 
claim for service connection for unspecified disability from 
Agent Orange exposure.




CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal as to the issue of entitlement to service connection 
for unspecified disability due to Agent Orange exposure.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to Service Connection for Unspecified 
Disability due to Agent Orange Exposure

On April 6, 2005, during his hearing, the veteran indicated 
that he was withdrawing this claim from appellate 
consideration.  That same day, he also submitted a signed 
statement reiterating that he was dropping his appeal 
concerning this issue.

The Board notices that prior correspondence from the 
veteran's representative (a VA Form 9 submitted in November 
2004) brought into question whether the veteran ever sought 
to appeal this issue in the first place.  In any event, the 
issue was certified by the RO as being on appeal in a 
December 2004 VA Form 8.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's April 
2005 hearing testimony and statement have satisfied the 
requirements for withdrawal of his appeal concerning this 
claim.  See 38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to 
service connection for unspecified disability from Agent 
Orange exposure, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for unspecified disability from Agent Orange 
exposure is dismissed.


REMAND

2.  Entitlement to Service Connection for PTSD.

According to 38 C.F.R. § 3.304(f) (2005), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran does not appear to be contending that he is a 
combat veteran.  And while his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was a 
stock control and accounting specialist.  So as there is no 
objective evidence to show combat participation by him, the 
law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.

In support of his claim of service connection for PTSD, the 
veteran has provided a history of various stressors.  They 
include exposure to hostile fire from small arms and mortars 
while assigned to the 160th Heavy Equipment Maintenance 
Company (160th HEM Co) in Cha Rang Valley, Qui Nhon.  He 
testified during his hearing that he was assigned to the 
160th HEM Co for three months beginning in October 1968.  His 
representative requests that unit records be obtained for the 
160th HEM Co to verify this alleged stressor.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 


see also Suozzi v. Brown, 10 Vet. App. 307 (1997), wherein 
the Court held that a veteran need not corroborate every 
detail of his account of his personal participation in an 
attack.  Given the Court's judicial rulings, the RO should 
ask the U.S. Armed Services Center for Unit Records Research 
(USASCURR) to attempt to verify whether the veteran's unit 
(160th HEM Co) came under enemy fire during the period he was 
assigned to the unit, as confirmed by his service personnel 
records.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prepare a letter asking the USASCURR 
to provide any available information that 
might corroborate the veteran's claimed 
stressor in service.  In particular, 
any reports documenting that the 160th 
HEM Co or the 160th Maint Co was exposed 
to small arms or mortar attacks in 
Vietnam during the period October 1968 to 
December 1968.  The RO should include 
copies of personnel records that show the 
veteran's service dates, duties, and 
units of assignment, etc.

2.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to military 
service, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a result 
of his military service.  The examiner 
should indicate whether the veteran fits 
the DSM-IV criteria for a diagnosis of 
PTSD and, if he does, render a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
PTSD is a result of the established 
stressors in service.  (Note:  only the 
stressors that are independently verified 
can serve as grounds for the diagnosis of 
PTSD).

3.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


